                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROSS B. LEIDY
IN THE MATTER OF THE ESTATE OF
SYLVIA JEAN GORDON, DECEASED                                                 PLAINTIFF


V.                                                    CASE NO. 3:18CV266-DMB-JMV


OPPENHEIMERFUNDS, INC., ET AL.                                             DEFENDANTS


                        ORDER GRANTING MOTION TO DEPOSIT
                         FUNDS INTO THE COURT'S REGISTRY



       Before the Court is American Equity Investment Life Insurance Company’s

Motion to Deposit Funds [9], filed December 12, 2018. Specifically, American seeks

leave pursuant to Rule 67 of the Federal Rules f Civil Procedure to deposit with the Clerk

proceeds of annuity contracts at issue in this case. Additionally, American requests “the

Court to issue an order enjoining any parties, named or unnamed, from initiating any

action against American Equity regarding the proceeds of the contracts; discharging

American Equity from all liability to any other party in this action; and requiring the

adverse claimants to interplead and settle their claims.” Having thoroughly considered the

motion, the same will be granted in part as set out below. The remaining relief sought by

American may be requested by separate motion filed before the district judge after the

funds are deposited. Accordingly, American’s motion is GRANTED as follows:

       A. American Equity Investment Life Insurance Company, is authorized and directed

to deposit $59,625.79 by check or money order, made payable to "U.S. District Court," and
delivered, together with a copy of this Order, to the Clerk of the Court, as soon as practicable

after funds are available, or no later than January 16, 2019.

        B. The Clerk of Court is directed to deposit the funds into an interest-bearing account

with an authorized depository, as specified in the Order Regarding Deposit and Investment of

Registry Funds1, dated February 8, 2017, and to retain such funds on deposit until further order

of the Court.

        C. Nature of the deposit:


       ( ) Not "disputed ownership funds" (CRIS system). Based on the record presented, 

            this Court does not find or conclude that the funds at issue must be treated as

            "disputed ownership funds" as that term is defined by the Internal Revenue Service

            (26 C.F.R. §1.468B-9(b)(1)). Accordingly, the Administrative Office of the United

            States Courts is hereby authorized and directed to administer the funds, and charge

            fees, under the Court Registry Investment System (CRIS).

        (X) Ordinary "disputed ownership funds" (CRIS DOF). This Court finds and concludes

            that the funds to be deposited are interpleader funds, or other funds which qualify as

            "disputed ownership funds" as that term is defined by the Internal Revenue Service

            (26 C.F.R. §1.468B-9(b)(1)). Accordingly, the Administrative Office of the United

            States Courts is hereby authorized and directed to administer the funds, charge fees,

            and withhold and pay taxes, under its Disputed Ownership Funds system. (CRIS

            DOF). 



1
 The Order Regarding Deposit and Investment of Registry Funds, dated February 8, 2017, may be found on the
public website for the United States District Court for the Northern District of Mississippi.


                                                      2
( ) Disputed ownership funds requiring special administration. The funds to be deposited

   qualify as "disputed ownership funds" as that term is defined by the Internal Revenue

   Service (26 C.F.R. §1.468B-9(b)(1)) but require special administration, such as

   periodic withdrawals for payment of expenses related to this case or a related

   proceeding. A special administrator is required, and it cannot be the Clerk nor can it be

   the Administrative Office of the United States Courts, because neither is set up to

   administer such complex accounting. Accordingly, this court appoints the following

   person as the special administrator to administrate the funds, charge fees, and withhold

   and pay taxes. The special administrator's compensation and other terms are set forth 

   either in the motion or elsewhere in this order, or in a separate order. 

   Special Administrator: ______________.


SO ORDERED this, the 3rd day of January, 2019.


                                                      /s/ Jane M. Virden
                                                      U. S. Magistrate Judge




                                         3
